Exhibit 99.1 Lorus Therapeutics Inc. Annual Report May 31, 2009 Message to Our Shareholders Dear Shareholder: I am pleased to have the opportunity to share with you the highlights of 2009 and our plans for 2010. The past year has been a challenging one for Lorus and the industry as a whole as the global economic crisis took its toll on world markets across all sectors.I am pleased to report however, that Lorus has managed to stay focused on its principal objective: continue to make measurable advances in the development of its strong drug pipeline. We remain focused on our near and long-term success based on the quality of our science, and we take pride in our abilities to discover and develop novel products and technologies for the management of cancer. 2009 HIGHLIGHTS Corporate Development Our most significant corporate transaction was in reaching settlement with TEMIC with respect to the purchase and settlement of the $15 million convertible debentures in June 2009.The existence of these debentures was a significant hurdle for many investors.We can now pursue investment opportunities with a clean balance sheet. In October 2008 we received US$150 thousand milestone payment from ZOR under our Exclusive License Agreement for Virulizin and announced extension of this license agreement to include Central America. In August 2008 we completed a rights offering to eligible shareholders raising net proceeds of $3.2 million. Product Development During the year, we continued to make significant progress with our lead clinical-stage drug LOR-2040, with a specific goal to secure a strategic alliance with a partner possessing the capacity for commercialization. In April 2009 we announced results from clinical studiesshowing activity of LOR-2040combined with capecitabine and oxaliplatin in advanced solid tumors, and identification of a novel biomarker associated with LOR-2040 activityin breast cancer in August 2008. We continued to advance therapeutic potential of LOR-2040 in cancer through preclinical studies and collaborations. In March 2009, we announced that researchers at Ohio State University received a $2 Million US National Institutes of Health grant to evaluate a novel nanoparticle delivery technology with Lorus’ oncology drugs including LOR-2040.In January 2009 we published results of preclinical studies showing that LOR-2040 improved anticancer effects of interferon in renal cell carcinoma, and established a Cooperative Research and Development Agreement with the U.S. National Cancer Institute for preclinical evaluation of Lorus’ RNA-targeted drugs in the treatment of renal cell carcinomas in May 2009. The advanced Phase II clinical trial with LOR-2040 and high dose Ara-C in refractory and relapsed AML has progressed during the year and was further supported by several publications by Ohio State University investigators including results of Phase I clinical study demonstrating encouraging results, studies onLOR-2040 metabolism,andnew dataconfirming drug activity of LOR-2040 and high dose Ara-C in AML patient samples. In June 2008, we received Orphan Drug status for the treatment of AML by the Committee for Orphan Medicinal Products of the European Medicines Agency. 1 With a strong belief in creating significant shareholder value with modest financial commitment, we continued to advance our preclinical drug candidates. In November 2008 we announced the successful completion of IND-enabling toxicology studies for LOR-253. In April 2009, we presented new preclinical findings on LOR-253 anticancer mechanism of action at the Annual Meeting of the American Association for Cancer Research (AACR). IND submission for LOR-253 will be completed once financial resources to carry out the Phase I trial are in place. PLANS FOR 2010 We are cautiously optimistic for our prospects in 2010.Our successful resolution of the $15 million convertible debentures this year has resolved some of the uncertainty we had during the previous year; however, we need to raise additional capital in the current year to enable us to execute our current strategies.We are doing what we can to access additional investment capital, continue to improve our business strategies and significantly reduce our burn rate in these difficult economic times. As we move forward with continued development of our small molecule drug platform, including advancement of LOR-253 into the clinic and completion of the Phase II clinical study for LOR-2040, we are confident that key clinical and corporate milestones will be achieved and that these will result in new partnerships and co-development opportunities. We believe that we have strong determination and commitment to achieve these drug development and corporate goals for 2010, while being fiscally responsible, and that these successes will increase the value of Lorus for our shareholders. Sincerely yours, Aiping Young President and Chief Executive Officer 2 MANAGEMENT’S DISCUSSION AND ANALYSIS August 26, 2009 CAUTION REGARDING FORWARD-LOOKING STATEMENTS
